Citation Nr: 0629511	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder lesion or tumor removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1971 to February 1973 and active duty for training 
(ACDUTRA) for 13 days beginning on July 28, 1974.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Waco RO.  
In August 2006, a video conference hearing was held before 
the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A right shoulder lesion was not manifested during the 
veteran's active duty service, and is not shown to be related 
to such service.

2.  During a period of ACDUTRA the veteran underwent 
ameliorative excision of a pre-existing right shoulder 
lesion; no unusual effects of the surgery or residual 
pathology that is not a usual effect of such procedure are 
shown.


CONCLUSION OF LAW

Service connection for residuals of a right shoulder lesion 
or tumor removal is not warranted.  38 U.S.C.A. §§ 1110, 1153 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A June 2003 letter (prior to the decision on appeal) provided 
the veteran notice of evidence needed to support his claim 
and advised him of his and VA's responsibilities in the 
development of the claim.  While he was not advised of rating 
criteria or effective dates of awards, he is not prejudiced 
by lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the service connection 
is granted, and the decision below is a denial.  A July 2004 
statement of the case (SOC) notified him of what the evidence 
showed, of the governing legal criteria, of the basis for the 
denial of the claim, and outlined the regulation implementing 
the VCAA, specifically including the provision that the 
claimant should submit any pertinent evidence in his 
possession.  As the veteran has received all critical notice, 
and has had ample opportunity to respond/supplement the 
record after notice was given, he is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.   The 
Board has considered whether an examination or medical 
opinion is necessary.  38 C.F.R. § 3.159 (c)(4) stipulates 
that an examination or medical opinion is necessary when 
(summarized): The evidence shows current diagnosis or 
symptoms of current disability and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Here, there is either no competent 
evidence of a current disability or suggesting that the 
shoulder lesion was related to active duty service, or that 
the surgery on ACDUTRA was other than ameliorative for a pre-
existing condition.  Consequently, a VA examination/medical 
opinion is not necessary.  In June 2003, the veteran 
indicated that he had no relevant evidence to submit.  VA's 
duty to assist is met.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's active duty service medical records induction 
and separation examination reports which contain no mention 
of complaints, findings, or diagnosis of a right shoulder 
lesion or tumor.  A medical history report associated with 
the separation examination noted a painful or "trick" 
shoulder or elbow; the examiner noted that the veteran 
reportedly hit his elbow one week earlier.

On July 28, 1974 the veteran began a 13 day period of 
ACDUTRA.  In August 1974, while the on ACDUTRA, he was 
evaluated for, and underwent excision of, a painful 1/2 inch 
lesion in the right clavicle area.  About 10 days after the 
procedure the surgical sutures were removed; the surgical 
area was cleaned and dressed; no complications were noted.

At an August 2006 videoconference hearing, the veteran 
testified that he believed the lesion was due to carrying 
heavy packs and firing mechanisms over his right shoulder 
during active duty.  He stated that he first noticed the 
lesion in early 1974.  He stated that after the lesion was 
removed, he had numbness and a tingling sensation in that 
location.  He was not aware of any physician who linked the 
excised lesion to service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Service connection may be granted for disability that is 
aggravated by service.  The usual effects of surgical 
treatment in service having the effect of ameliorating a 
condition incurred prior to enlistment, including 
postoperative scars, will not be service connected unless the 
disease or injury is otherwise aggravated by service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b)(1).

It is not in dispute that a right shoulder lesion was not 
manifested during the veteran's active duty from March 1971 
to February 1973 or that it pre-existed his period of ACDUTRA 
beginning in July 1974.  He has testified that he first 
noticed it in early 1974.  While he alleges that the lesion 
resulted from carrying heavy packs on his shoulder in 
service, there is no competent (medical) evidence that 
supports that allegation.  The veteran's own opinion in that 
matter is not competent evidence, as he is a layperson, and 
thus has no training or expertise to offer a medical opinion 
regarding etiology of a disability.  Espiritu v. Derwinski, 2 
Vet, App. 492 (1992).  Consequently, there is no competent 
evidence supporting that the shoulder lesion was in any way 
related to the veteran's period of active duty service. 

Under the governing law and regulation to establish service 
connection for the ameliorative surgery he was provided 
during his ACDUTRA, the veteran must show that he has right 
shoulder disability that is other than the usual effect of 
surgery (to include postoperative scar); that the pre-
existing disability was otherwise aggravated by service.  See 
38 C.F.R. § 1153; 38 C.F.R. § 3.306(b)(1).  

Here, there is no competent evidence that the veteran has any 
such residual disability.  He has not identified any 
examination or treatment records that might show such 
disability.  There is absolutely no competent evidence that 
the surgery on ACDUTRA was other than ameliorative in nature, 
or that it resulted in any disability that was not an 
expected consequence of the procedure.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for residuals of a right shoulder lesion 
or tumor removal is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


